Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 23, 2021 has been entered.
 

Claims 1-4, 6 and 13-18 are pending.


Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art of record, whether alone or in combination, fails to anticipate or render obvious the combined elements/steps of “a data processing method, comprising: determining whether a cache occupancy amount corresponding to a data packet is greater than a second cache occupancy threshold and less than a third cache occupancy threshold” in combination with “determining a priority of the data packet based on a cache occupancy amount being greater than a second cache occupancy threshold and less than a third cache occupancy threshold” in further combination with “wherein the priority comprises a first priority, a second priority and a third priority” in further combination with “the third priority is higher than the second priority, and the second priority is higher than the first priority” in further combination with “discarding the data packet in response to a determination that the priority of the data packet is the first priority” in further combination with “storing the data packet in response to a determination that the priority of the data packet is the third priority” in further combination with “calculating a discarding probability of the data packet based on a current occupancy amount of the cache, a size of the data packet, the second cache occupancy threshold, and the third cache occupancy threshold, in response to a determination that the priority of the data packet is the second priority” in further combination with “wherein the second cache occupancy threshold and the third cache occupancy threshold correspond to the second priority and the third priority respectively” in further combination with “and storing the data packet with the second priority into the cache in response to that the discarding probability is less than a preset cache occupancy threshold” as recited in the claim.
Independent claim 13 is allowed for similar reasons as claim 1. Dependent claims 2-4, 6 and 14-18 are allowed based on their dependency on an allowable claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Claims 1-4, 6 and 13-18 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joshua D Taylor whose telephone number is (571)270-3755.  The examiner can normally be reached on Monday - Friday 8 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on 571-272-4195.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Joshua D Taylor/Primary Examiner, Art Unit 2426                                                                                                                                                                                                        August 26, 2021